DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	The amendment filed 3/23/20 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure. 35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention. The incorporation by reference to the foreign priority document in the related applications section added to page 1 of the specification is improper because it was added subsequent to the 9/19/18 international filing date of this national stage application and therefore it either has no effect (all subject matter already in the national stage application) or it adds new matter (MPEP 608.01 (p) (I) (B) last paragraph and 217(11) (G)) (delete “is hereby fully incorporated herein by reference”).
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Objections
Claim 14 is objected to because of the following informalities:  Claim 14 recites “the plurality of plurality of aerosol-generating material strands” in line 4 which appears to be a typographical error and should be replaced with –the plurality of aerosol-generating material strands--.  Appropriate correction is required.
Claim 17 is objected to under 37 CFR 1.75(c) as being in improper form because it depends from cancelled claim 16. See MPEP § 608.01(n). For the purpose of this Office action, said claim has been treated as if depending from claim 1. Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: “a gatherer arranged to gather the plurality of aerosol-generating material strands together to form an aerosol-generating material rod” in claim 23.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The corresponding structure is a funnel or a stuffer jet (Specification page 26, lines 14-22).
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4, 6-14, 17-19, 23, and 39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantially non-coiled” in claims 1, 23, and 39 is a relative term which renders the claims indefinite. The term “substantially non-coiled” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
The terms “substantially parallel” and “substantially straight” in claim 2 are relative terms which render the claim indefinite. The terms “substantially parallel” and “substantially straight” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
The term “substantially constant” in claim 7 is a relative term which renders the claim indefinite. The term “substantially constant” is not defined by the claim, the 
The term “substantially parallel” in claim 12 is a relative term which renders the claim indefinite. The term “substantially parallel” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
The term “substantially transversely” in claim 14 is a relative term which renders the claim indefinite. The term “substantially transversely” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim 17 recites “when the gathering comprises feeding the plurality of aerosol-generating material strands through a funnel” which renders the claim indefinite because it is unclear whether the gathering step of claim 1 must include feeding the plurality of aerosol-generating material strands through a funnel or not. Furthermore, claim 17 states “before cutting the sheet of aerosol-generating material: feeding the sheet of aerosol-generating material through the funnel to form an aerosol-generating material rod of non-cut tobacco sheet.” However, since claim 1 includes the step of “cutting a sheet of aerosol-generating material”, it is unclear how the process can include both a step of feeding the sheet of aerosol-generating material through the funnel to form an aerosol-generating material rod of non-cut tobacco sheet, and cutting .
The term “substantially in a range” in claims 18 and 19 is a relative term which renders the claim indefinite. The term “substantially in a range” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claims 4, 6, 8-11, and 13 are rejected by dependence.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4, 8, 11-14, 18-20, and 39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pryor et al. (US 4889143).
Claim 1. Pryor et al. discloses a method of manufacturing cigarette rods by shredding strips of sheet-like reconstituted tobacco material (aerosol-generating material) into a plurality of strands of a desired width (Column 5; line 57 – Column 6, line 24; Figure 1). The plurality of strands pass from the shredding means and extend 
Claim 2. Pryor et al. discloses that the gathering means provides for the gathering, conversion or formation of the plurality of strands into a cylindrical (i.e., rod-like) shape whereby the various continuously extending strands are aligned substantially with the longitudinal axis of the cylinder so formed (Column 6, line 61 – Column 7, line 2; Column 11, lines 62-66).
Claim 4. Pryor et al. discloses that sheet-like material 8 and 9 is a tobacco-containing sheet-like material such as reconstituted tobacco (Column 4, lines 1-3).
Claim 8. Pryor et al. discloses that the source of sheet-like material includes rotatable bobbins 30 and 31, or other such means capable of providing long strips of sheet-like material (Column 5, lines 35-38; Figure 1).
Claim 11. Pryor et al. discloses that the width of the strand can vary, and is typically dependent upon the manner in which the sheet-like material is shredded to form the strand, the desired properties of the strand, and other such factors. Generally, the width of a typical strand is that width which is obtained by shredding the sheet-like material at from about 25 cuts per inch to about 60 cuts per inch, preferably from about 30 cuts per inch to about 45 cuts per inch (cut spacing). Such strands have widths ranging from about 1/25 inch to about 1/60 inch, preferably from about 1/30 inch to about 1/45 inch (Column 4, lines 40-63).
Claim 12. Pryor et al. discloses that the strips of sheet-like material are removed from the rolls and fed through shredding means 12 such that the strips are shredded to form a plurality of continuously extending strands 15 of the desired width. A suitable shredding means includes two rotatable shredding rollers or cutter assemblies 43 and 44. Each shredding roller has a plurality of coaxial, spaced apart, circular cutter disks or cutting wheels 47 and 48. The cutter disks of each shredding roller are positioned so as to enter the gap between the spaced apart cutter disks of the opposing shredding roller. The shredding rollers are rotated in opposite directions such that the overlapping cutter disks collectively act to cut the sheet-like material fed into the nip of the shredding rollers into a plurality of strands 15. The plurality of strands pass from the shredding means and extend therefrom so as to be capable of being introduced into rod-forming means or unit 18 (Column 5, line 57 – Column 6, line 65; Figure 1).
Claims 13 and 14. Pryor et al. discloses that the plurality of strands are directed into gathering means 68 of the rod-forming unit 18. The gathering means can have a tongue and horn configuration, a gathering funnel configuration, a stuffer or transport jet configuration, or the like. The gathering means provides for the gathering, conversion or formation of the plurality of strands into a cylindrical (i.e., rod-like) shape whereby the various continuously extending strands are aligned substantially with the longitudinal axis of the cylinder so formed (Column 6, line 61 – Column 7, line 2; Figure 1).
Claim 18. Pryor et al. discloses that the strands have widths ranging from about 1/25 inch to about 1/60 inch, preferably from about 1/30 inch (1/30 inch = 0.85mm) to about 1/45 inch (1/45 inch = 0.56 mm) (Column 4, lines 40-63).
Claim 19. Pryor et al. discloses that the cylindrical composite is fed into wrapping mechanism 72 which includes endless garniture conveyer belt 75. The garniture conveyer belt is constructed from woven material, a woven web, or the like. The garniture conveyer belt is continuously and longitudinally advanced using advancing mechanism 78 such as a cooperating drum so as to transport the cylindrical composite through wrapping mechanism 72. The wrapping mechanism provides a strip of wrapping material 80 to the outer surface of the cylindrical composite of strands in order to produce continuous wrapped rod 20 (Column 7, lines 3-15; Figure 1). The strip of wrapping material is provided from rotatable bobbin 82. The wrapping material can be a variety of materials including conventional cigarette paper, air permeable (i.e., porous) paper plug wrap, air impermeable (i.e., nonporous) paper plug wrap, sheet-like tobacco containing material, and the like (Column 7, lines 41-46).
Claim 20. Pryor et al. discloses a rod-making apparatus 2 including source 5 of sheet-like material 8 and 9, shredding means 12 for providing a plurality of generally aligned continuous strands 15, and rod-forming means 18 (Column 5, lines 21-24; Figure 1). Sheet-like material 8 and 9 is a tobacco-containing sheet-like material such as reconstituted tobacco (aerosol-generating material) (Column 4, lines 1-3). Strips of the sheet-like material are removed from the rolls and fed through shredding means 12 such that the strips are shredded to form a plurality of continuously extending strands 15 of the desired width. A suitable shredding means includes two rotatable shredding rollers or cutter assemblies 43 and 44 (first cutter) (Column 5, lines 57-65; Figure 1). The plurality of strands are directed into gathering means 68 (gatherer) of the rod-forming unit 18. The gathering means can have a tongue and horn configuration, a gathering funnel configuration, a stuffer or transport jet configuration, or the like. The gathering means provides for the gathering, conversion or formation of the plurality of strands into a cylindrical (i.e., rod-like) shape whereby the various continuously extending strands are aligned substantially with the longitudinal axis of the cylinder so formed (Column 6, line 61 – Column 7, line 2; Figure 1). The cylindrical composite is fed into wrapping mechanism 72 which provides a strip of wrapping material 80 to the outer surface of the cylindrical composite of strands in order to produce continuous wrapped rod 20 (Column 7, lines 3-15; Figure 1). The continuous wrapped rod passes from the sealing means and is subdivided (e.g., severed) at regular intervals at the desired, predetermined length using cutting means 22 (second cutter) such as a rotary cutter, a highly sharpened knife, or the like (Column 7, lines 64-68; Figure 1).
Claim 39. Pryor et al. discloses a rod 90 including a plurality of longitudinally extending strands 91 which are provided from sheet-like material (Figure 2; Column 8, lines 7-11). The sheet-like material is a tobacco-containing sheet-like material such as reconstituted tobacco (aerosol-generating material) (Column 4, lines 1-3). The strands 91 extend generally along the longitude of the rod. The strands are contained in a wrapping material 92 such as cigarette paper wrap or paper plug wrap which is formed in a tubular shape around the strands. The collected rods are suitably employed in the manufacture of cigarette rods (Figure 2; Column 8, lines 7-18).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Pryor et al. (US 4889143) in view of Klipfel et al. (US 2019/0142058).
Claim 6. Pryor et al. discloses the process according to claim 1 but does not explicitly disclose wherein the sheet of aerosol-generating material comprises glycerol.
Klipfel et al. discloses a method for preparing a cast sheet of homogenized tobacco material from a homogenized slurry (Abstract) wherein the method comprises adding an aerosol-former to the slurry. Suitable aerosol-formers for inclusion in slurry for webs of homogenized tobacco material are known in the art and include glycerol ([0043]).
Klipfel et al. discloses that for homogenized tobacco material intended for use in electrically-operated aerosol-generating system having a heating element, the aerosol former may preferably be glycerol ([0044]). It would have been obvious to one of ordinary skill in the art before the effective filing date to include glycerol in the sheet of aerosol-generating material of Pryor et al. where the resulting tobacco rod is intended to be adapted for use in an electrically-operated aerosol-generating system.


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Pryor et al. (US 4889143).
Claim 7. Pryor et al. discloses the process according to claim 1 wherein the thickness of the aerosol-generating material sheet is selected to provide a suitable strength during the processing stages thereof, and ultimately to provide a rod capable of exhibiting the desired properties (Column 4, lines 28-39). While Pryor et al. contemplates the thickness of the aerosol-generating material sheet, it does not explicitly disclose wherein the sheet of aerosol-generating material has a substantially constant mass per unit length (density). However, it would have been obvious to one of . 


Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Pryor et al. (US 4889143) in view of Ibrahim (US 2018/0360099).
Claim 9. Pryor et al. discloses the process according to claim 8 wherein the width of the strip of sheet-like material can vary and typically is a width capable of being shredded to form at least a portion of the strands which are further employed in providing the rod. The total width of the strip employed in providing strands for the formation of a desired rod can depend upon factors such as the thickness of the sheet-like material, the number of strands desired, the nature or character of the strands produced (i.e., straightened or elongated versus crimped or wavy), the surface character of the material (i.e., a fibrous surface character versus a smooth surface), the porosity of the material, and other such factors. For example, a rod having 320 strands each 1/32 inch in width and produced from sheet-like material can be provided either from a roll of sheet-like material having a width of 10 inches or from 2 rolls of sheet-like material each having a width of 5 inches. For most applications of this invention, sheet-like material providing a total width of from about 7 inches to about 15 inches, preferably from about 8 inches to about 12 inches, can be employed (Column 4, line 64 – Column 5, line 20). Pryor et al. does not explicitly disclose providing a mother reel of the aerosol-generating material sheet and slitting the mother reel to produce the bobbin.

It would have been obvious to one of ordinary skill in the art before the effective filing date that the sheet-like material of Pryor et al. may first be supplied in a larger roll which is then slit into bobbins, a practice that is known in the art as evidenced by Ibrahim, in order to provide the sheet-like material in a width which is suitable for the process disclosed by Pryor et al.
Claim 10. Pryor et al. in view of Ibrahim discloses the process of claim 9 comprising slitting a mother roll of reconstituted tobacco sheet into a bobbin, but does not explicitly disclose selecting a mass per unit length for the aerosol-generating material rod segments, and determining a bobbin width based on a mass per unit area of the sheet of aerosol-generating material.
Pryor et al. discloses that the resulting tobacco rod typically has sizes range in length from about 55 mm to about 85 mm, and from about 20 mm to about 26 mm in circumference. A typical rod has a 57 mm length and a 24.85 mm circumference and exhibits a pressure drop of about 40 mm to about 80 mm of water. The pressure drop can be controlled by producing strands having a crimped character and positioning the individual strands in a longitudinally extending manner such that air can flow longitudinally through the rod in the spaces between the strands (Column 8, lines 17-32). It would have been obvious to one of ordinary skill in the art before the effective filing date that the pressure drop is related to the density (mass per unit length) of the rod wherein the positioning of the strands to have more space between the strands 
Pryor et al. also discloses that the basis weight (mass per unit area) of suitable reconstituted tobacco materials range from about 30 to about 50, preferably about 40 to about 50 grams per square meter of sheet (Column 4, lines 1-27). The width of the strip of sheet-like material can vary. The total width of the strip employed in providing strands for the formation of a desired rod can depend upon factors such as the thickness of the sheet-like material, the number of strands desired, the nature or character of the strands produced (i.e., straightened or elongated versus crimped or wavy), the surface character of the material (i.e., a fibrous surface character versus a smooth surface), the porosity of the material, and other such factors. For most applications of this invention, sheet-like material providing a total width of from about 7 inches to about 15 inches, preferably from about 8 inches to about 12 inches, can be employed. Furthermore, for most applications of this invention, typical rods have circumferences which range from about 20 mm to about 26 mm and contain more than about 175 generally longitudinally extending strands (Column 4, line 64 – Column 5, line 20). It would have been obvious to one of ordinary skill in the art before the effective filing date that the width of the bobbin would be selected based upon a variety of characteristics of the sheet-like material, including the basis weight (mass per unit area), and the number of strands desired to be including in the rod, as taught by Pryor et al. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katherine A Will whose telephone number is (571)270-0516. The examiner can normally be reached Monday-Friday 10:00AM-6:00PM(EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Wilson can be reached on (571)270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE A WILL/Examiner, Art Unit 1747